IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


C.T. FULLER A/I/A C. THOMAS FULLER       : No. 825 MAL 2017
AND WBF ASSOCIATES, L.P.                 :
                                         :
                                         : Petition for Allowance of Appeal from
             v.                          : the Order of the Commonwealth Court
                                         :
                                         :
LEHIGH-NORTHAMPTON AIRPORT               :
AUTHORITY                                :
                                         :
                                         :
PETITION OF: WBF ASSOCIATES, L.P.        :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.